 

CH&S Draft - 8/14/2001

3298622_5.DOC

 

BUILDING 311
THE ARSENAL
WATERTOWN, MASSACHUSETTS



SUBLEASE
BASIC INFORMATION

 

 

 

DATE:

As of August 1, 2001

 

 

SUBLESSOR:

Arthur D. Little, Inc., a
Massachusetts corporation

 

 

SUBLESSEE:

Primix Solutions Inc., a
Delaware corporation

 

 

SUBLEASED

 

PREMISES:

Portion of fourth floor

 

Building 311

 

The Arsenal

 

Watertown, Massachusetts

 

 

NET RENTABLE

 

AREA OF SUBLEASED

 

PREMISES:

36,560 square feet

 

 

TERM COMMENCEMENT

 

DATE:

August 1, 2001

 

 

RENT COMMENCEMENT

 

DATE:

August 1, 2001

 

 

TERM EXPIRATION:

See Section 3

 

 

BASE RENT:

For the period from August 1,
 2001 through December 31, 2005:
Nine Hundred Fourteen Thousand
($914,000) Dollars ($25.00 per
rentable square foot) per year.

 

 

 

For the period from January 1,
2006 through December 31, 2010:
Nine Hundred Eighty-Seven
Thousand One Hundred Twenty
($987,120) Dollars ($27.00 per
rentable square foot) per year.


 

 

 

INCREMENTAL ADDITIONAL

 

RENT:

$    846,570.75

 

 

SECURITY DEPOSIT:

$    685,500.03

 

 

PERMITTED USES:

Corporate offices

 

 

SUBLESSEE’S AND

 

SUBLESSOR’S ADDRESS

 

FOR NOTICES:

See Section 15

 

 

EXHIBITS:

Exhibit A – Copy of Master Lease

 

Exhibit B – Diagram of Subleased Premises

 

Exhibit C – Expansion Space

 

[remainder of page intentionally left blank]


 

SUBLEASE

This Sublease is entered into as of August 1, 2001, by and between Arthur D.
Little, Inc. (“Sublessor”) and Primix Solutions Inc. (“Sublessee”), as a
sublease under that certain Lease dated as of June 24, 1999 as amended by a
First Amendment to Lease (the “First Amendment”) dated as of May __, 2000 and by
a Second Amendment to Lease dated as of August 24, 2000 (as further amended from
time to time after the date hereof, the “Master Lease”), between Charles River
Business Center Associates, L.L.C. (“Master Lessor”), as Lessor, and Arthur D.
Little, Inc., as Lessee.  A copy of the Master Lease is attached hereto as
Exhibit A.

WHEREAS, Sublessee desires to sublease from Sublessor and Sublessor desires to
sublease to Sublessee 36,560 net rentable square feet on the 4th floor of the
premises at Building 311, The Arsenal, Watertown, Massachusetts, leased by
Master Lessor to Sublessor under the Master Lease, on the terms and conditions
set forth below.

WITNESSETH

Sublessor hereby subleases to Sublessee and Sublessee hereby subleases from
Sublessor the area and space described in Section 1 below as the Subleased
Premises for the term and subjectto the terms, covenants, agreements, and
conditions hereinafter set forth, to each and all of which Sublessor and
Sublessee hereby mutually agree.


1.             SUBLEASED PREMISES.  THE “SUBLEASED PREMISES” CONSIST OF 36,560
SQUARE FEET OF NET RENTABLE AREA ON THE 4TH FLOOR OF BUILDING 311, THE ARSENAL,
WATERTOWN, MASSACHUSETTS (THE “BUILDING”), AS SHOWN ON EXHIBIT B HERETO. 
SUBLESSOR HEREBY SUBLEASES TO SUBLESSEE, AND SUBLESSEE HEREBY HIRES FROM
SUBLESSOR, THE SUBLEASED PREMISES.  THE SUBLEASED PREMISES EXCLUDES EXTERIOR
FACES OF EXTERIOR WALLS, THE COMMON STAIRWAYS AND STAIRWELLS, ELEVATORS AND
ELEVATOR WELLS, FAN ROOMS, ELECTRIC AND TELEPHONE CLOSETS, JANITOR CLOSETS, AND
PIPES, DUCTS, CONDUITS, WIRES AND APPURTENANT FIXTURES SERVING EXCLUSIVELY OR IN
COMMON OTHER PARTS OF THE BUILDING, BUT INCLUDE ALL SUBLESSEE SPECIAL
INSTALLATIONS, STAIRS, SPECIAL FLUES, SPECIAL AIR CONDITIONING FACILITIES AND
SPECIALLY INSTALLED OR LEASED TELEPHONE OR ELECTRIC SWITCHBOARDS.  IF THE
SUBLEASED PREMISES INCLUDES LESS THAN THE ENTIRE RENTABLE AREA OF ANY FLOOR, THE
SUBLEASED PREMISES EXCLUDE THE COMMON CORRIDORS, ELEVATOR LOBBY AND TOILETS
LOCATED ON SUCH FLOOR.

Subject to reasonable rules of general applicability to all other occupants in
the Building from time to time made by Sublessor of which Sublessee is given
notice and the Rules and Regulations (as defined in the Master Lease), Sublessee
shall have, as appurtenant to the Premises, the right to use in common with
other occupants of the Building:


(A)           THE ELEVATOR SHAFTS, FIRE ESCAPES, INTERIOR STAIRWELLS AND
ENTRANCES AND EXITS TO THE BUILDING;


(B)           ALL INSTALLATIONS DESIGNED AND INTENDED FOR COMMON USE AND SERVING
THE SUBLEASED PREMISES SUCH AS BUT NOT LIMITED TO TELEPHONE, ELECTRICITY, GAS,
HOT AND COLD WATER, SEWER, HEAT, VENTILATION AND AIR CONDITIONING;



(C)           ALL APPARATUS AND EQUIPMENT DESIGNED AND INTENDED FOR COMMON USE
AND SERVING THE SUBLEASED PREMISES SUCH AS BUT NOT LIMITED TO ELEVATORS, TANKS,
PUMPS, MOTORS, ELECTRICAL SWITCHGEAR, FANS, COMPRESSORS AND CONTROL APPARATUS
AND EQUIPMENT, EXCLUDING FROM SUCH APPARATUS AND EQUIPMENT ALL PARTS THEREOF,
AND ALL ITEMS AFFIXED OR CONNECTED THERETO, NOT DESIGNATED OR INTENDED FOR
COMMON USE; AND


(D)           IF THE SUBLEASED PREMISES INCLUDE LESS THAN THE ENTIRE RENTABLE
FLOOR AREA OF ANY FLOOR, THE COMMON TOILETS, CORRIDORS AND ELEVATOR LOBBY OF
SUCH FLOOR.

Sublessor reserves the right from time to time, without unreasonable
interference with Sublessee’s use:  (i) to install, use, maintain, repair,
replace and relocate for service to the Subleased Premises and/or other parts of
the Building, pipes, ducts, conduits, wires and appurtenant fixtures, wherever
located in the Subleased Premises or Building, and (ii) to alter or relocate any
other common facility, provided that substitutions are substantially equivalent
or better.  Installations, replacements and relocations referred to in clause
(i) above shall be located, so far as practicable, in the central core area of
the Building, above ceiling surfaces, below floor surfaces or within perimeter
walls of the Subleased Premises.


2.             INCORPORATION OF MASTER LEASE.  ALL OF THE TERMS, COVENANTS, AND
CONDITIONS OF THE MASTER LEASE, INSOFAR AS THEY RELATE TO THE SUBLEASED
PREMISES, ARE HEREBY INCORPORATED BY REFERENCE IN THIS SUBLEASE AND MADE A PART
HEREOF AS IF THE SAME WERE SET FORTH IN FULL IN THIS SUBLEASE, EXCEPT:


(A)           THE BASIC LEASE PROVISIONS APPLICABLE TO THIS SUBLEASE SHALL BE AS
SET FORTH ON THE FIRST PAGE HEREOF, AND SHALL SUPERSEDE THE COMPARABLE
PROVISIONS IN THE MASTER LEASE;


(B)           THE BASE RENT, INCREMENTAL ADDITIONAL RENT, AND ADDITIONAL RENT
PAYABLE BY SUBLESSEE TO SUBLESSOR IN RESPECT OF THE SUBLEASED PREMISES SHALL BE
IN THE AMOUNT AND SHALL BE PAYABLE AS PROVIDED IN SECTION 4 HEREOF;


(C)           FOR DEFAULTS IN THE PAYMENT OF BASE RENT, INCREMENTAL ADDITIONAL
RENT, ADDITIONAL RENT (INCLUDING SUBLESSEE'S SHARE OF BASE BUILDING OPERATING
EXPENSES, OPERATING EXPENSES OF THE COMPLEX AND TAXES (EACH AS DEFINED IN THE
MASTER LEASE) INCREASES), AMOUNTS ON ACCOUNT OF THE SECURITY DEPOSIT, OR ANY
OTHER SUMS OR AMOUNTS DUE UNDER THIS SUBLEASE (WHETHER CHARACTERIZED AS RENT,
ADDITIONAL RENT, OR OTHERWISE), THE GRACE PERIOD SHALL BE FIVE (5) CALENDAR DAYS
AFTER WRITTEN NOTICE TO SUBLESSEE (IT BEING AGREED, HOWEVER, THAT SUBLESSEE
SHALL NOT BE ENTITLED TO, AND SUBLESSOR SHALL NOT BE OBLIGATED TO DELIVER, MORE
THAN ONE (1) SUCH NOTICE FOR ANY MONETARY OR PAYMENT DEFAULT UNDER THIS SUBLEASE
DURING ANY TWELVE (12) MONTH PERIOD DURING THE TERM HEREOF, AND AFTER SUBLESSEE
HAS RECEIVED ONE (1) SUCH NOTICE OF MONETARY DEFAULT DURING ANY SUCH TWELVE (12)
MONTH PERIOD (REGARDLESS OF WHETHER SUCH DEFAULT IS CURED BY SUBLESSEE), THE
GRACE PERIOD FOR ANY AND ALL SUBSEQUENT MONETARY AND PAYMENT DEFAULTS UNDER THIS
SUBLEASE DURING SUCH TWELVE (12) MONTH PERIOD (WHETHER SUCH SUBSEQUENT DEFAULTS
ARE SIMILAR IN NATURE TO OR DIFFERENT FROM THE MONETARY OR PAYMENT DEFAULT FOR
WHICH SUBLESSEE RECEIVED SUCH WRITTEN NOTICE) SHALL BE FIVE (5) CALENDAR DAYS
WITH NO NOTICE);


(D)           FOR DEFAULTS OTHER THAN PAYMENT DEFAULTS, THE GRACE PERIOD SHALL
BE FIVE (5) CALENDAR DAYS LESS THAN PROVIDED FOR SUBLESSOR, AS LESSEE, UNDER THE
MASTER LEASE;



(E)           SUBLESSOR'S EXTENSION OPTIONS AND RIGHT OF FIRST OFFER (EACH AS
DESCRIBED IN EXHIBIT M OF THE MASTER LEASE) AND SUBLESSOR'S SIGNAGE RIGHTS (AS
DESCRIBED IN SECTION 5.1, EXHIBIT J AND EXHIBIT S OF THE MASTER LEASE) SHALL NOT
OPERATE FOR THE BENEFIT OF SUBLESSEE AND MAY NOT BE ENFORCED BY SUBLESSEE;


(F)            THE FOLLOWING SECTIONS OF THE MASTER LEASE (THE "EXCLUDED
SECTIONS") SHALL NOT BE APPLICABLE TO THIS SUBLEASE:

Article IV:

Commencement and Condition, excluding:

 

Section 4.2(e):

Landlord Covenants Re: Base

 

 

Building (which shall be applicable),

 

 

and

 

Section 4.3:

Conclusiveness of Landlord's

 

 

Performance (which shall be

 

 

applicable), and

Article VI:

Assignment and Subletting, excluding:

 

Section 6.3:

Attornment by Subtenant (which shall be

 

 

applicable)

 

Section 1.2:

 

Basic Data

Section 2.2(b):

 

Tenant's Share of Parking Spaces

Section 2.2(d):

 

Common Facilities/changes

Section 5.1(c):

 

Watertown Zoning Ordinance/permits or approval

Section 5.2(a):

 

Installations and Alterations by Tenant

Section 5.2(e):

 

Future Expansion Space

Section 7.4(e):

 

Service Interruption (except to the extent Sublessee

 

 

has the benefit of the rent abatement set forth in

 

 

Section 2(g) hereof)

Section 7.5:

 

Electricity

Section 7.6:

 

Tenant's Right to Self-Help

Section 9.3

 

Utility Payments

Section 10.1:

 

Indemnity

Section 12.1:

 

Abatement of Rent

Section 12.2:

 

Landlord's Right of Termination

Section 12.3:

 

Restoration

Section 12.5:

 

Tenant’s Insurance

Section 14.2.2(b):

 

Hazardous Materials/Environmental Conditions

Section 15.7(b):

 

Rules and Regulations

Section 15.22:

 

Brokerage

Section 15.23:

 

Dispute Resolution

Exhibit A-1:

 

Tenant's Exclusive Parking Areas Adjacent

 

 

Landscaping

Exhibit C:

 

Commencement Date Letter

Exhibit H:

 

Milestone Dates

Exhibit I:

 

Form of Subordination, Nondisturbance and

 

 

Attornment Agreement

Exhibit J:

 

Common Facilities

Exhibit L:

 

Provisions Applicable to Construction of Tenant

 

 

Improvements

Exhibit L-1:

 

Approval of Tenant Improvement Plans

Exhibit O:

 

List of Proposed Tenants with Expansion Rights

Exhibit P:

 

Measurement Method

Exhibit S:

 

Signage in Compliance with Sign Standards

Exhibit M:

 

 

Section A:

 

(Extension Option)

Section C:

 

(Right of First Refusal)

Section D:

 

(SNDA)

 


 

The following defined terms in Section 1.3: Rent Commencement Date, and
Scheduled Term Commencement Date, and such other terms as are used only in the
Excluded Sections.

All of the First Amendment, excluding: New Exhibits E, F, K, K-1a, K-1b, K-2b,
K-2c, K-4a, K-4b, K-5, K-6 and L-3 (all of which shall be applicable and shall,
to the extent applicable, replace the Exhibit so replaced by the same in the
Master Lease)


(G)           SUBLESSOR'S RIGHT TO ABATEMENT OF RENT PURSUANT TO SECTION 7.4(E)
OF THE MASTER LEASE SHALL NOT OPERATE FOR THE BENEFIT OF SUBLESSEE AND MAY NOT
BE ENFORCED BY SUBLESSEE, PROVIDED THAT SUBLESSEE SHALL BE ENTITLED TO RECEIVE
ITS PRO RATA SHARE OF ANY RENT ABATEMENT RECEIVED BY SUBLESSOR PURSUANT TO SUCH
SECTION 7.4(E) TO THE EXTENT AND ONLY TO THE EXTENT THAT SUCH RENT ABATEMENT IS
DUE TO A SERVICE INTERRUPTION (AS SUCH TERM IS DEFINED IN THE MASTER LEASE)
WHICH AFFECTS THE SUBLEASED PREMISES; AND


(H)           THE TERM "LANDLORD" AS USED IN THE MASTER LEASE SHALL MEAN
SUBLESSOR HEREUNDER AND THE TERM "TENANT" AS USED IN THE MASTER LEASE SHALL MEAN
SUBLESSEE HEREUNDER.

In the event of any conflict between the provisions of the Master Lease
incorporated by reference herein and the specific provisions of this Sublease,
the specific provisions of this Sublease shall control, provided that nothing
herein contained shall be construed to derogate from the obligations of
Sublessor and Sublessee to comply with the provisions of the Master Lease; and
those incorporated provisions of the Master Lease which are protective and for
the benefit of Landlord shall in this Sublease be deemed to be protective and
for the benefit of both the Landlord and the Sublessor, and those incorporated
provisions of the Master Lease which are protective and for the benefit of the
Tenant shall in this Sublease be deemed protective and for the benefit of the
Sublessee.

In the event of any default on the part of Sublessee under any of the terms,
covenants, and conditions of this Sublease (including those terms, covenants,
and conditions of the Master Lease incorporated by reference herein), Sublessor
shall have the same rights and remedies against Sublessee under this Sublease as
are available to Master Lessor against Sublessor, as lessee under the Master
Lease.


Sublessee represents to Sublessor that it has read the Master Lease and that it
is familiar with the contents thereof.  Sublessee covenants and agrees that it
will perform, comply with, and observe all of the terms, covenants, and
conditions contained in the Master Lease and applicable to Tenant, insofar as
they relate to the use and occupancy of the Subleased Premises, except for the
Excluded Sections and those provisions made inapplicable by the express
provisions of this Sublease.


3.             TERM.  THE INITIAL TERM OF THIS LEASE SHALL BE SIX (6) MONTHS,
COMMENCING ON THE TERM COMMENCEMENT DATE AND EXPIRING AT 5:00 P.M. ON JANUARY
31, 2002 (THE "TERM"), UNLESS EXTENDED IN ACCORDANCE WITH THE PROVISIONS OF THIS
SECTION 3 OR EARLIER TERMINATED AS A RESULT OF THE TERMINATION OF THE MASTER
LEASE, OR THE TERMINATION OF THIS SUBLEASE.  FOR PURPOSES OF THIS SUBLEASE, THE
TERM "TERM" SHALL BE DEEMED TO MEAN AND INCLUDE, AS AND TO THE EXTENT
APPLICABLE, THE INITIAL TERM OF THIS SUBLEASE, AS THE SAME MAY BE EXTENDED FOR
THE FIRST EXTENSION, THE SECOND EXTENSION, THE THIRD EXTENSION (AS THOSE TERMS
ARE DEFINED BELOW IN THIS SECTION 3), AND FOR THE OPTION TERM (AS THAT TERM IS
DEFINED IN SECTION 18 OF THIS SUBLEASE), AS THE CASE MAY BE.

Provided that there has been no default by Sublessee under this Sublease during
the initial Term which has not been cured within any applicable grace period or
waived by Sublessor, and provided that this Sublease is in full force and
effect, the initial Term of this Sublease shall automatically be extended for
one (1) period of six (6) calendar months (the "First Extension").  If the
initial Term is so automatically extended, the First Extension shall commence
upon the expiration of the initial Term, and shall expire at 5:00 p.m. on July
31, 2002, and shall be on the same terms and conditions as are set forth in this
Sublease, except that the only then-remaining rights of extension shall be for
the Second Extension, the Third Extension, and the Option Term, all subject to
and in accordance with the provisions of this Sublease.

Provided that there has been no default by Sublessee under this Sublease during
the First Extension which has not been cured within any applicable grace period
or waived by Sublessor, and provided that this Sublease is in full force and
effect, the initial Term of this Sublease, as so extended for the First
Extension, shall automatically be extended for one (1) additional period of six
(6) calendar months (the "Second Extension"). If the initial Term, as so
extended, is so automatically extended for the Second Extension, the Second
Extension shall commence upon the expiration of the First Extension, and shall
expire at 5:00 p.m. on January 31, 2003, and shall be on the same terms and
conditions as are set forth in this Sublease, except that the only
then-remaining rights of extension shall be for the Third Extension and the
Option Term, all subject to and in accordance with the provisions of this
Sublease.

Provided that there has been no default by Sublessee under this Sublease during
the Second Extension which has not been cured within any applicable grace period
or waived by Sublessor, and provided that this Sublease is in full force and
effect, the initial Term of this Sublease, as so extended for the First
Extension and the Second Extension, shall automatically be extended for one (1)
additional period of seven (7) years and eleven (11) months (the "Third
Extension").  If the initial Term, as so extended, is so automatically extended
for the Third Extension, the Third Extension shall commence upon the expiration
of the Second Extension, and shall expire at 5:00 p.m. on December 31, 2010, and
shall be on the same terms and conditions as are set forth in this Sublease,
except that the only then-remaining right of extension shall be for the Option
Term, subject to and in accordance with the provisions of this Sublease.


Notwithstanding anything contained in this Sublease to the contrary, this
Sublease shall terminate automatically upon any termination of the Master Lease;
provided, however, that Sublessee agrees that, in the event of any termination
of the Master Lease or in the event Master Lessor succeeds to the interest of
Sublessor in the Master Lease or this Sublease, Sublessee shall, at Master
Lessor’s request, attorn to Master Lessor on the terms of this Sublease and, in
such event, this Sublease shall remain in full force and effect between
Sublessee and Master Lessor as if the Master Lease had not terminated, and
Sublessee shall execute such instruments of attornment as Master Lessor shall
reasonably request.


4.             RENT.  DURING THE PERIOD FROM THE RENT COMMENCEMENT DATE TO AND
INCLUDING DECEMBER 31, 2005 (PROVIDED THIS SUBLEASE REMAINS IN FULL FORCE AND
EFFECT), SUBLESSEE SHALL PAY TO SUBLESSOR BASE RENT ("BASE RENT") FOR THE
SUBLEASED PREMISES IN THE AMOUNT OF NINE HUNDRED FOURTEEN THOUSAND ($914,000)
DOLLARS PER YEAR, IN EQUAL MONTHLY INSTALLMENTS OF $76,166.67 PER MONTH, PAYABLE
IN ADVANCE ON THE FIRST DAY OF EACH CALENDAR MONTH.  DURING THE PERIOD FROM
AUGUST 1, 2005 TO AND INCLUDING JULY 31, 2010 (PROVIDED THIS SUBLEASE REMAINS IN
FULL FORCE AND EFFECT), SUBLESSEE SHALL PAY TO SUBLESSOR BASE RENT FOR THE
SUBLEASED PREMISES IN THE AMOUNT OF NINE HUNDRED EIGHTY-SEVEN THOUSAND ONE
HUNDRED TWENTY ($987,120) DOLLARS PER YEAR, IN EQUAL MONTHLY INSTALLMENTS OF
$82,260.00 PER MONTH, PAYABLE IN ADVANCE ON THE FIRST DAY OF EACH CALENDAR
MONTH.

Sublessee shall also pay to Sublessor, in addition to Base Rent, Incremental
Additional Rent in the amount of Eight Hundred Forty-Six Thousand Five Hundred
Seventy and 75/100 ($846,570.75) Dollars, which Incremental Additional Rent
shall be payable in twelve (12) equal monthly installments of Seventy Thousand
Five Hundred Forty-Seven and 56/100 ($70,547.56) Dollars each, with the first
such payment being due and payable on the earlier to occur of (i) an Approved
Change in Control (as that term is defined in Section 7 hereof), or (ii) January
1, 2002, and each subsequent payment being due and payable in advance on the
first day of each calendar month thereafter until paid in full.

The Base Rent payable hereunder shall be increased by the amount of Base
Building Operating Expenses, Operating Expenses of the Complex and Taxes (as
such terms are defined in the Master Lease) allocable to the Subleased Premises,
provided that for purposes of this Sublease, Base Building Operating Expenses
shall be deemed to include all expenses incurred by Sublessor (exclusive of its
payments of Operating Expenses of the Complex and Taxes to the extent included
therein) in operating and maintaining the Building and its appurtenances,
including but without limitation, premiums for fire, casualty, liability and
such other insurance as Sublessor may from time to time maintain with respect to
the Building; insurance deductibles; security expenses; compensation and all
fringe benefits, workmen’s compensation insurance premiums and payroll taxes
paid by Sublessor to, for or with respect to all persons engaged in operating,
maintaining, or cleaning of the Building or related common areas; steam, water,
sewer, electric, gas, telephone and other utility charges not billed directly to
subtenants by Sublessor or the utility; costs of building and cleaning supplies
and equipment (including rental); costs of maintenance, cleaning and repairs;
costs of snow plowing or removal, or both, and care of landscaping; payments to
independent contractors under service contracts for cleaning, operating,
managing, maintaining and repairing the Building and said common areas; all
other expenses paid in connection with the operation, cleaning, maintenance and
repair of the Building and said common areas, or either; the amortized portion,
properly attributable to the fiscal year in question, of the cost, with interest
thereon at a rate reasonably determined by Sublessor, of any capital
improvements made to the Building by Sublessor after the original construction
of the Building which are anticipated to result in a reduction in Base Building
Operating Expenses or are required under any governmental law or regulation not
applicable to the Building at the time of its construction; and the management
fee determined in accordance with paragraph 4 of Exhibit D to the Master Lease. 
In the event the Building shall be less than fully occupied, Sublessor shall
have the right equitably to adjust the Base Building Operating Expenses to
correspond to the actual occupancy of the Building in respect of those expenses
which are variable (e.g., cleaning) on account of the extent of the occupancy of
the Building.


Sublessee and Sublessor agree that the proportionate share of Base Building
Operating Expenses allocable to the Subleased Premises is 9.9863%, and the
proportionate share of Operating Expenses of the Complex and Taxes allocable to
the Subleased Premises is 5.1714%, provided that such percentages may change to
reflect any changes in the total rentable square footage of the Subleased
Premises, Building or the Complex (as defined in the Master Lease) and provided
further that if any utilities or services are provided to less than all of the
rentable space in the Building, Sublessee shall pay its share of said charges
based upon the area of the Subleased Premises relative to the area of the entire
space to which utilities are provided.  Sublessor shall notify Sublessee in
writing from time to time as to the amounts and payment dates of such expenses
and taxes, and Sublessee shall pay such amounts to Sublessor in addition to the
Base Rent within ten (10) business days of receipt of Sublessor’s invoice
therefor.  Sublessee shall be responsible for paying all charges for electricity
related to the Subleased Premises.  Electricity for lights and plugs shall be
separately metered at Sublessor’s sole cost and expense.  Sublessor shall not be
liable for any interruption or failure in the supply of any utilities to the
Subleased Premises; provided, however, that, to the extent Sublessor is entitled
to a rent abatement under the Master Lease pursuant to Section 7.4(e) thereof,
Sublessee shall be entitled to an equitable abatement of the rent hereunder
taking into account the rentable area of the Subleased Premises and the
remainder of the Building and the degree of interruption of such services to the
Subleased Premises compared to the degree of interruption suffered by the
remainder of the Building.

Sublessee shall pay, as additional rent, on the first day of each month during
the Term monthly payments equal to 1/12th of the amount of additional rent
Sublessor estimates to be payable pursuant to this Section 4 during each fiscal
year.  Estimated monthly payments for each ensuing fiscal year shall be made
retroactively to the first day of the fiscal year in question, with an
appropriate additional payment or refund, if any, to be made at the end of such
fiscal year.  Without limitation of the foregoing, if Sublessor should
reasonably determine during the course of any fiscal year that additional
payments on account of Base Building Operating Expenses will be required to be
made by Sublessee, Sublessor may require Sublessee to make estimated monthly
payments on account thereof and such payments shall be due as additional rent
with a final adjustment to be made at the end of such fiscal year.

Within ninety (90) days after the expiration of each fiscal year (or if this
Sublease shall expire or be terminated during a fiscal year, after the
expiration or termination of this Sublease), Sublessor shall furnish Sublessee
with a statement setting forth the Base Building Operating Expenses for such
fiscal year (or applicable portion thereof).  Such statement shall be
accompanied by a computation of the amount, if any, of the additional rent
payable to Sublessor pursuant to this Section 4 or the amount, if any, overpaid
by Sublessee.  Any additional rent payable by Sublessee under this Section 4
shall be paid within ten (10) business days after Sublessor has furnished
Sublessee with the foregoing statement.  In the event such statement indicates
an overpayment by Sublessee, such overpayment shall be credited against
Sublessee’s future obligations under this Section 4, or, if the Term has
expired, the same shall be refunded to Sublessee within ten (10) days of
delivery of such statement.


Except as otherwise specifically provided herein, any sum, amount, item or
charge payable by Sublessee hereunder shall constitute additional rent and shall
be paid by Sublessee to Sublessor in advance on the first (1st) day of the month
following the date on which Sublessor notifies Sublessee of the amount payable
or on the tenth (10th) day after the giving of such notice, whichever shall be
later.


5.             SECURITY DEPOSIT.  SUBLESSEE SHALL PAY TO SUBLESSOR THE SUM OF
SIX HUNDRED EIGHTY-FIVE THOUSAND FIVE HUNDRED AND 03/100 ($685,500.03) DOLLARS
(THE "SECURITY DEPOSIT") IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 5, TO
BE HELD BY SUBLESSOR AS SECURITY FOR THE PAYMENT OF ALL BASE RENT, INCREMENTAL
ADDITIONAL RENT, ADDITIONAL RENT AND OTHER SUMS OF MONEY PAYABLE UNDER THE TERMS
OF THIS SUBLEASE, AND FOR THE FAITHFUL PERFORMANCE BY SUBLESSEE OF EACH OF ITS
OTHER OBLIGATIONS HEREUNDER.  SUBJECT TO THE ACCELERATION OF SUCH PAYMENTS
PURSUANT TO THE PROVISIONS OF SECTION 19 OF THIS SUBLEASE, THE SECURITY DEPOSIT
SHALL BE PAID TO SUBLESSOR IN MONTHLY INSTALLMENTS OF THIRTY THOUSAND ($30,000)
DOLLARS EACH, WITH THE FIRST SUCH INSTALLMENT BEING DUE AND PAYABLE UPON THE
EXECUTION AND DELIVERY OF THIS SUBLEASE, AND EACH SUBSEQUENT INSTALLMENT BEING
DUE AND PAYABLE ON THE FIRST DAY OF EACH CALENDAR MONTH THEREAFTER (PROVIDED
THAT THIS SUBLEASE REMAINS IN FULL FORCE AND EFFECT), UNTIL THE SECURITY DEPOSIT
HAS BEEN PAID TO SUBLESSOR IN FULL.  NOTWITHSTANDING THE FOREGOING, BUT SUBJECT
TO THE ACCELERATION OF SUCH PAYMENTS PURSUANT TO THE PROVISIONS OF SECTION 19 OF
THIS SUBLEASE, FROM AND AFTER THE OCCURRENCE OF AN APPROVED CHANGE IN CONTROL
(AS THAT TERM IS DEFINED IN SECTION 7 OF THIS SUBLEASE), THE AMOUNT OF EACH SUCH
MONTHLY INSTALLMENT SHALL AUTOMATICALLY BE INCREASED TO FIFTY THOUSAND ($50,000)
DOLLARS (PROVIDED THAT THIS SUBLEASE REMAINS IN FULL FORCE AND EFFECT) UNTIL THE
SECURITY DEPOSIT HAS BEEN PAID TO SUBLESSOR IN FULL.  IN THE EVENT OF A DEFAULT
BY SUBLESSEE UNDER THIS SUBLEASE WHICH IS NOT CURED WITHIN THE APPLICABLE GRACE
PERIOD, SUBLESSOR, AT SUBLESSOR’S ELECTION AND WITH OR WITHOUT TERMINATING THIS
SUBLEASE AND WITHOUT PREJUDICE TO ANY OTHER RIGHT OR REMEDY SUBLESSOR MAY HAVE
UNDER THIS SUBLEASE, AT LAW AND IN EQUITY ON ACCOUNT OF SUCH DEFAULT, MAY
IMMEDIATELY APPLY ALL OR ANY PORTION OF THE SECURITY DEPOSIT NECESSARY TO CURE
OR REMEDY SUCH DEFAULT AND TO REIMBURSE SUBLESSOR FOR ANY AND ALL COSTS, FEES
(INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS' FEES) AND EXPENSES
INCURRED BY SUBLESSOR IN CONNECTION WITH SUCH DEFAULT, THE CURE THEREOF AND THE
ENFORCEMENT OF SUCH RIGHTS AND REMEDIES.  SUBLESSEE SHALL IMMEDIATELY REPLENISH
ANY PORTION OF THE SECURITY DEPOSIT SO APPLIED SO THAT AT ALL TIMES SUBLESSOR IS
HOLDING THE FULL AMOUNT OF THE SECURITY DEPOSIT DUE AS OF SUCH DATE IN
ACCORDANCE WITH THE PAYMENT PROCEDURE DESCRIBED IN THIS SECTION 5, AND FURTHER
SUBJECT TO THE ACCELERATION OF SUCH PAYMENTS PURSUANT TO THE PROVISIONS OF
SECTION 19 HEREOF.   THE SECURITY DEPOSIT IS NOT AN ADVANCE PAYMENT OF RENT OR A
MEASURE OR LIMIT OF SUBLESSOR'S DAMAGES UPON A DEFAULT BY SUBLESSEE UNDER THIS
SUBLEASE.  THE SECURITY DEPOSIT MAY BE COMMINGLED WITH OTHER FUNDS, AND NO
INTEREST SHALL BE PAID THEREON.  IF SUBLESSOR TRANSFERS ITS INTEREST IN THE
SUBLEASED PREMISES AND THE TRANSFEREE ASSUMES SUBLESSOR'S OBLIGATIONS UNDER THIS
SUBLEASE, THEN SUBLESSOR MAY ASSIGN THE SECURITY DEPOSIT TO THE TRANSFEREE AND
SUBLESSOR THEREAFTER SHALL HAVE NO FURTHER LIABILITY FOR THE RETURN OF THE
SECURITY DEPOSIT.  UPON THE EXPIRATION OF THE TERM OF THIS SUBLEASE, ANY
UNAPPLIED PORTION OF THE SECURITY DEPOSIT SHALL BE PROMPTLY RETURNED TO
SUBLESSEE.



6.             CONDITION OF SUBLEASED PREMISES.  REFERENCE IS MADE TO THE
COVENANTS, REPRESENTATIONS AND WARRANTIES MADE BY MASTER LESSOR IN SECTIONS
4.2(E), 4.3 AND 14.2.2(B) IN THE MASTER LEASE WITH RESPECT TO THE BUILDING AND
THE COMPLEX.  IN THE EVENT OF ANY BREACH OF ANY SUCH COVENANT, REPRESENTATION OR
WARRANTY, SUBLESSEE HEREBY AGREES TO LOOK SOLELY TO MASTER LESSOR FOR RECOVERY
OF ANY LOSS, COST OR DAMAGE SUFFERED BY SUBLESSEE AS A RESULT THEREOF. 
SUBLESSEE EXPRESSLY AGREES THAT SUBLESSOR SHALL NOT BE LIABLE FOR BREACH OF ANY
SUCH COVENANT, REPRESENTATION OR WARRANTY.  TO THE EXTENT LEGALLY ENFORCEABLE,
SUBLESSOR AGREES THAT SUBLESSEE SHALL HAVE THE RIGHT TO PURSUE ANY REMEDY THAT
THE SUBLESSOR WOULD HAVE AGAINST MASTER LESSOR WITH RESPECT TO ANY LOSS, COST OR
DAMAGE SUFFERED BY SUBLESSEE ARISING OUT OF A BREACH OF SUCH A COVENANT,
REPRESENTATION OR WARRANTY BY MASTER LESSOR.  SUBLESSEE SHALL HAVE THE RIGHT TO
TAKE SUCH ACTION IN ITS OWN NAME (OR IN THE NAME OF SUBLESSOR IF SUCH ACTION
WOULD BE BARRED IN SUBLESSEE’S NAME DUE TO LACK OF PRIVITY) AND AT ITS OWN
EXPENSE, AND FOR THAT PURPOSE AND ONLY TO SUCH EXTENT, ALL OF THE RIGHTS OF
SUBLESSOR UNDER THE MASTER LEASE WITH RESPECT THERETO SHALL BE AND HEREBY ARE
CONFERRED UPON AND ASSIGNED TO SUBLESSEE AND SUBLESSEE SHALL BE AND IS HEREBY
SUBROGATED TO SUCH RIGHTS TO THE EXTENT THAT THE SAME SHALL APPLY TO THE
SUBLEASED PREMISES, PROVIDED AND ONLY TO THE EXTENT THAT SUCH ACTION AGAINST
MASTER LESSOR IN THE SUBLESSEE’S NAME SHALL BE BARRED BY REASON OF LACK OF
PRIVITY OF CONTRACT.  IF SUBLESSOR SHALL TAKE, OR PARTICIPATE IN, OR SHALL BE
REQUESTED TO PARTICIPATE OR ASSIST IN ANY ACTION IN THE ENFORCEMENT OF
SUBLESSEE’S RIGHTS AGAINST MASTER LESSOR, SUBLESSOR SHALL COOPERATE WITH
SUBLESSEE AS REASONABLY REQUESTED BY SUBLESSEE AND SUBLESSEE AGREES TO REIMBURSE
SUBLESSOR FOR ALL EXPENSES REASONABLY INCURRED BY SUBLESSOR, INCLUDING, WITHOUT
LIMITATION, THE ATTORNEY’S FEES OF SUBLESSOR.  PROVIDED THAT SUBLESSOR HAS
PERFORMED ITS OBLIGATIONS UNDER THIS GRAMMATICAL PARAGRAPH, SUBLESSEE HEREBY
AGREES TO INDEMNIFY AND HOLD HARMLESS AND DEFEND SUBLESSOR FROM AND AGAINST ANY
AND ALL DAMAGES, CLAIMS AND LIABILITIES TO OTHERS RESULTING OR ALLEGEDLY
RESULTING FROM ANY ACTION OR PROCEEDING TAKEN OR INSTITUTED BY SUBLESSEE (OR BY
SUBLESSOR AT SUBLESSEE’S REQUEST) PURSUANT TO THIS GRAMMATICAL PARAGRAPH WHETHER
OR NOT SUBLESSOR JOINS IN THE SAME.

Sublessee hereby accepts the Subleased Premises in their “AS-IS” condition as of
the date of this Sublease, without warranty or representation of any kind or
nature (express or implied, by operation of law or otherwise), and Sublessor
shall have no obligation to perform any work therein (including, without
limitation, demolition or any improvements existing therein or construction of
any tenant finish work or other improvements therein) and shall not be obligated
to reimburse Sublessee or provide any allowance for any costs related to the
demolition or construction of improvements therein.


Sublessee shall not make or cause to be made any modifications, alterations,
improvements, changes, or additions to the Subleased Premises without the prior
written consent of Sublessor and, to the extent required by the Master Lease,
Master Lessor.  Any such modifications, alterations, improvements, changes, or
additions shall, to the extent approved, be made at Sublessee’s expense, in a
good and workmanlike manner, in accordance with all applicable laws and codes,
pursuant to plans and specifications approved in writing by Sublessor and, to
the extent required by the Master Lease, Master Lessor.  At Sublessor's
election, Sublessee shall, all at Sublessee's expense, at the expiration or
earlier termination of the Term of this Sublease, remove all or such portion of
such modifications, alterations, improvements, changes, or additions as
Sublessor may require, and restore the Subleased Premises to their condition
prior to the making of such modifications, alterations, improvements, changes,
or additions.  Sublessor may withhold or condition its consent to any such
proposed modifications, alterations, improvements, changes, or additions in
Sublessor's sole and absolute discretion; provided, however, that the consent of
Sublessor shall not be unreasonably withheld in those circumstances where,
pursuant to the Master Lease, the consent of Master Lessor shall not be
unreasonably withheld.


7.             SUBLETTING AND ASSIGNMENT.  SUBLESSEE SHALL NOT VOLUNTARILY,
INVOLUNTARILY, OR BY OPERATION OF LAW, ASSIGN, TRANSFER, MORTGAGE, PLEDGE, OR
ENCUMBER THIS SUBLEASE OR ANY INTEREST HEREIN, OR SUBLEASE OR ALLOW ANY THIRD
PARTY TO USE OR OCCUPY ALL OR ANY PORTION OF THE SUBLEASED PREMISES (EACH OF THE
FOREGOING HEREINAFTER REFERRED TO AS A “TRANSFER”), WITHOUT THE PRIOR WRITTEN
CONSENT OF SUBLESSOR, WHICH CONSENT MAY BE WITHHELD OR CONDITIONED IN
SUBLESSOR'S SOLE AND ABSOLUTE DISCRETION, EXCEPT AS OTHERWISE PROVIDED HEREIN.
ANY DISSOLUTION, MERGER, CONSOLIDATION, OR OTHER REORGANIZATION OF SUBLESSEE, OR
THE SALE OR OTHER TRANSFER OR DISPOSITION (IN A SINGLE TRANSACTION OR A SERIES
OF TRANSACTIONS) OF A CONTROLLING PERCENTAGE OF THE STOCK OF, OR OTHER EFFECTIVE
CHANGE IN CONTROL OF SUBLESSEE, OR ANY SALE OF ALL OR SUBSTANTIALLY ALL OF THE
ASSETS OF SUBLESSEE (EACH, A “CHANGE OF CONTROL”), SHALL ALSO BE DEEMED TO
CONSTITUTE A “TRANSFER” FOR PURPOSES OF THIS SUBLEASE, AND SHALL NOT BE
EFFECTUATED WITHOUT THE PRIOR WRITTEN CONSENT OF SUBLESSOR, WHICH CONSENT MAY BE
WITHHELD OR CONDITIONED IN SUBLESSOR'S SOLE AND ABSOLUTE DISCRETION, EXCEPT AS
OTHERWISE PROVIDED HEREIN.


ANY TRANSFER WITHOUT SUBLESSOR'S PRIOR WRITTEN CONSENT SHALL BE NULL AND VOID AB
INITIO AND CONSTITUTE AN IMMEDIATE DEFAULT UNDER THIS SUBLEASE, WITH RESPECT TO
WHICH, AND NOTWITHSTANDING ANYTHING CONTAINED IN THIS SUBLEASE TO THE CONTRARY,
THERE SHALL BE NO NOTICE OR CURE PERIOD.


NOTWITHSTANDING THE FOREGOING, SUBLESSOR'S CONSENT TO A PROPOSED TRANSFER IN THE
NATURE OF A CHANGE OF CONTROL (OR IN THE NATURE OF AN ASSIGNMENT OF SUBLESSEE'S
INTEREST IN THIS SUBLEASE IN CONNECTION WITH A CHANGE OF CONTROL), SHALL NOT BE
UNREASONABLY WITHHELD, PROVIDED THAT: (I) THE REPUTATION, NET WORTH,
CREDITWORTHINESS, FINANCIAL CONDITION AND MANAGEMENT OF THE SURVIVING
CORPORATION OR ENTITY IS SATISFACTORY TO SUBLESSOR IN SUBLESSOR'S REASONABLE
DISCRETION, AND (II) THE SURVIVING CORPORATION OR ENTITY AGREES IN WRITING WITH
SUBLESSOR, IN A FORM SATISFACTORY TO SUBLESSOR, TO ASSUME ALL OF SUBLESSEE'S
OBLIGATIONS UNDER THIS SUBLEASE AND TO BE BOUND BY ALL OF THE TERMS AND
CONDITIONS OF THIS SUBLEASE.


If Sublessee requests Sublessor's consent to a Transfer, then Sublessee shall so
notify Sublessor in writing and provide Sublessor with a written description of
all terms and conditions of the proposed Transfer (including, without
limitation, the proposed consummation date thereof), copies of the proposed
documentation, and any and all financial and other information with respect to
Sublessee and the proposed transferee or surviving corporation or entity, as the
case may be, that Sublessor may request from time to time, in Sublessor’s
reasonable discretion, in order for Sublessor to evaluate the proposed Transfer
and determine whether Sublessor will consent thereto.

A consent to a Transfer shall not release Sublessee of any of its obligations
hereunder (but rather Sublessee and its transferee shall be jointly and
severally liable therefor), or be deemed to be a consent to any subsequent
Transfer.  If a default occurs while the Subleased Premises or any part thereof
are subject to a Transfer, then Sublessor, in addition to its other remedies,
may collect directly from such transferee all rents becoming due to Sublessee
and apply such rents against Base Rent and any other amounts due under this
Sublease.  Sublessee authorizes its transferees to make payments of rent
directly to Sublessor upon receipt of notice from Sublessor to do so.  This
Section 7 does not, and shall not be construed to, create any rights in favor of
any third parties.  Sublessee shall be responsible for all costs, fees
(including, without limitation, attorneys' fees) and expenses incurred by
Sublessor in connection with any proposed Transfer (whether or not Sublessor
consents thereto and whether or not the Transfer is consummated), excluding any
costs and expenses required to demise that portion of the Subleased Premises
which is subject to the Transfer (the “Transfer Portion”) from the remainder of
the Subleased Premises.

Within ten (10) business days after its receipt of all of the foregoing
information, Sublessor shall provide written notice to Sublessee as to whether
Sublessor (x) consents to the proposed Transfer, (y) does not consent to the
proposed Transfer, or (z) desires to recapture the Transfer Portion; provided,
however, that in the event Sublessee requests Sublessor’s consent to a Transfer
in the nature of a Change of Control during the initial Term, the First
Extension or the Second Extension, within ten (10) business days after its
receipt of all of the foregoing information, Sublessor shall provide written
notice to Sublessee as to whether Sublessor (x) consents to the proposed
Transfer, or (y) desires to recapture the Transfer Portion.  In the event that
Sublessor consents to the proposed Transfer, Sublessee may consummate such
Transfer on the terms set forth in its notice to Sublessor, provided that if
Sublessee fails to consummate such Transfer within ninety (90) days after the
date of Sublessor’s notice, Sublessee shall be required to again request
Sublessor’s consent to such proposed Transfer and Sublessor shall be entitled to
exercise the recapture right described in this paragraph.  For purposes of this
Sublease, Sublessor's consent in writing to a proposed Transfer in the nature of
a Change of Control shall be deemed an "Approved Change in Control".


If Sublessor elects to recapture the Transfer Portion, Sublessee shall have the
right to rescind its request regarding the proposed Transfer by written notice
to Sublessor within five (5) business days of Sublessor’s notice of Sublessor's
election to recapture the Transfer Portion.  In the event that Sublessor desires
to recapture the Transfer Portion, unless Sublessee has rescinded its request
pursuant to the preceding sentence, Sublessee and Sublessor shall mutually agree
on the date for such recapture (which date shall in no event be earlier than the
consummation date proposed in Sublessee’s notice to Sublessor) and Sublessee and
Sublessor shall execute an amendment to this Sublease removing the Transfer
Portion from the Subleased Premises and making appropriate corresponding changes
in this Sublease. In the absence of an agreement between Sublessor and Sublessee
on the date of any recapture, the recapture date shall be the later of (i) sixty
(60) days (or, in connection with a Change of Control during the initial Term,
the First Extension or the Second Extension, one hundred twenty (120) days)
after the date of Sublessor’s notice that it intends to recapture the Transfer
Portion and (ii) the consummation date proposed in Sublessee’s notice to
Sublessor.  Following any such recapture, Sublessor may lease the Transfer
Portion (or any other premises in the Building) to the proposed transferee (or
any other person or entity) without liability to Sublessee.

If Sublessee Transfers any portion of the Subleased Premises, Sublessee shall
pay to Sublessor, as additional rent, fifty percent (50%) of the amount, if any,
by which the amounts received by Sublessee in respect of each such Transferred
Portion, net of reasonable out-of-pocket costs incurred by Sublessee in
connection with such Transfer, exceed the Base Rent and additional rent payable
with respect to each such Transferred portion.


8.             INSURANCE.  SUBLESSEE SHALL MAINTAIN INSURANCE IN ACCORDANCE WITH
THE MASTER LEASE AND IN COMPLIANCE WITH ALL OF SUBLESSOR’S OBLIGATIONS UNDER THE
MASTER LEASE.  SUCH POLICIES OF INSURANCE SHALL NAME SUBLESSOR AND MASTER LESSOR
(AND ALL OTHER PERSONS REQUIRED BY THE MASTER LEASE OR MASTER LESSOR) AS AN
ADDITIONAL INSURED, SHALL CONTAIN A CROSS LIABILITY ENDORSEMENT, AND SHALL
PROVIDE THAT THE SAME MAY NOT BE CANCELLED EXCEPT UPON 30 DAYS PRIOR WRITTEN
NOTICE TO SUBLESSOR AND MASTER LESSOR AND SUCH OTHER PERSONS.  SUBLESSEE SHALL
PROVIDE SUBLESSOR AND MASTER LESSOR AND SUCH OTHER PERSONS WITH A CERTIFICATE OR
CERTIFICATES OF SAID POLICIES OR, TO THE EXTENT REQUIRED BY THE MASTER LEASE,
COPIES (OR ORIGINALS IF REQUIRED) OF SAID POLICIES.  SUBLESSEE AGREES THAT SUCH
INSURANCE SHALL NOT BE DEEMED TO LIMIT ITS LIABILITY UNDER THIS SUBLEASE. 
SUBLESSEE FURTHER AGREES TO PAY TO SUBLESSOR, AS ADDITIONAL RENT, SUBLESSEE’S
PROPORTIONATE SHARE (BASED ON THE SQUARE FOOTAGE OF THE BUILDING ALLOCABLE TO
THE SUBLEASED PREMISES) OF THE COST OF INSURANCE RELATED TO THE BUILDING AND
TAKEN OUT BY SUBLESSOR.



9.             CASUALTY AND EMINENT DOMAIN.  TO THE EXTENT THAT SUBLESSOR’S BASE
RENT AND ADDITIONAL RENT ABATES PURSUANT TO THE MASTER LEASE IN THE EVENT OF A
FIRE OR OTHER CASUALTY OR UPON ANY EXERCISE OF THE POWER OF EMINENT DOMAIN,
SUBLESSEE’S BASE RENT AND ADDITIONAL RENT PAYABLE HEREUNDER SHALL ABATE ON A PRO
RATA BASIS TO THE EXTENT THAT THE SUBLEASED PREMISES ARE DAMAGED BY SUCH FIRE OR
OTHER CASUALTY OR ARE SUBJECT TO SUCH EXERCISE OF THE POWER OF EMINENT DOMAIN,
AS THE CASE MAY BE.  TO THE EXTENT THAT THE MASTER LEASE TERMINATES AS THE
RESULT OF ANY FIRE OR OTHER CASUALTY OR ANY EXERCISE OF THE POWER OF EMINENT
DOMAIN, THIS SUBLEASE SHALL LIKEWISE TERMINATE.  SUBLESSEE ACKNOWLEDGES AND
AGREES THAT MASTER LESSOR HAS RESERVED AND EXCEPTED, AND SUBLESSEE HEREBY GRANTS
TO SUBLESSOR, FOR AND ON BEHALF OF MASTER LESSOR, ALL RIGHTS TO RECOVER FOR
DAMAGES TO THE COMPLEX AND THE SUB-LEASEHOLD INTEREST HEREBY CREATED, AND TO
COMPENSATION ACCRUED OR HEREAFTER TO ACCRUE BY REASON OF ANY TAKING, DAMAGE OR
DESTRUCTION.  BY WAY OF CONFIRMING THE FOREGOING, SUBLESSEE HEREBY GRANTS AND
ASSIGNS, AND COVENANTS WITH SUBLESSOR TO GRANT AND ASSIGN TO SUBLESSOR, FOR AND
ON BEHALF OF MASTER LESSOR, ALL RIGHTS TO SUCH DAMAGES OR COMPENSATION, AND
COVENANTS TO DELIVER SUCH FURTHER ASSIGNMENTS AND ASSURANCES THEREOF AS
SUBLESSOR, FOR AND ON BEHALF OF MASTER LESSOR, MAY FROM TIME TO TIME REQUEST,
AND SUBLESSEE HEREBY IRREVOCABLY APPOINTS SUBLESSOR ITS ATTORNEY-IN-FACT TO
EXECUTE AND DELIVER IN SUBLESSEE’S NAME ALL SUCH ASSIGNMENTS AND ASSURANCES. 
NOTHING CONTAINED HEREIN SHALL BE CONSTRUED TO PREVENT SUBLESSEE FROM
PROSECUTING IN ANY CONDEMNATION PROCEEDINGS A CLAIM FOR (OR OBTAINING FROM AN
INSURANCE AWARD) THE VALUE OF ANY OF SUBLESSEE’S REMOVABLE PROPERTY INSTALLED IN
THE SUBLEASED PREMISES BY SUBLESSEE AT SUBLESSEE’S EXPENSE AND FOR RELOCATION
EXPENSES, PROVIDED THAT SUCH ACTION SHALL NOT AFFECT THE AMOUNT OF COMPENSATION
OTHERWISE RECOVERABLE BY MASTER LESSOR FROM THE TAKING AUTHORITY.


10.           INDEMNIFICATION.  TO THE FULLEST EXTENT PERMITTED BY LAW,
SUBLESSEE HEREBY AGREES TO INDEMNIFY AND HOLD HARMLESS AND DEFEND SUBLESSOR FROM
AND AGAINST ANY AND ALL ACTIONS, CLAIMS, DEMANDS, DAMAGES, LOSSES, LIABILITIES,
COSTS, AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES) ASSERTED AGAINST,
IMPOSED UPON, OR INCURRED BY SUBLESSOR BY REASON OF (A) ANY VIOLATION OF ANY OF
THE TERMS, COVENANTS, OR CONDITIONS OF THE MASTER LEASE OR THIS SUBLEASE CAUSED,
SUFFERED, OR PERMITTED BY SUBLESSEE, ITS AGENTS, SERVANTS, EMPLOYEES, OR
INVITEES, AND (B) ANY DAMAGE OR INJURY TO PERSONS OR PROPERTY OCCURRING UPON OR
IN CONNECTION WITH THE USE OR OCCUPANCY OF THE SUBLEASED PREMISES, EXCEPT TO THE
EXTENT CAUSED BY THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUBLESSOR, ITS
AGENTS, SERVANTS, EMPLOYEES, OR INVITEES.  SUBLESSEE ACKNOWLEDGES THAT THE
FOREGOING INDEMNITY INCLUDES ANY LOSSES, COSTS OR DAMAGES SUFFERED BY SUBLESSOR
WITH RESPECT TO THE MASTER LEASE TO THE EXTENT THAT SUCH LOSSES, COSTS OR
DAMAGES ARE CAUSED BY SUBLESSEE.

To the fullest extent permitted by law, Sublessor hereby agrees to indemnify and
hold harmless and defend Sublessee from and against any and all actions, claims,
demands, damages, losses, liabilities, costs, and expenses (including reasonable
attorneys’ fees) asserted against, imposed upon, or incurred by Sublessee by
reason of any violation of any of the terms, covenants, or conditions of the
Master Lease or this Sublease caused, suffered, or permitted by Sublessor, its
agents, servants, employees, or invitees.  Sublessor acknowledges that the
foregoing indemnity includes any losses, costs or damages suffered by Sublessee
with respect to the Master Lease to the extent that such losses, costs or
damages are caused by Sublessor.



11.           PERFORMANCE UNDER MASTER LEASE.  AS BETWEEN THE PARTIES HERETO,
SUBLESSOR AGREES TO OBSERVE AND PERFORM THE TERMS, COVENANTS AND CONDITIONS ON
ITS PART TO BE OBSERVED AND PERFORMED HEREUNDER AND UNDER THE MASTER LEASE AND
TO USE COMMERCIALLY REASONABLE BEST EFFORTS TO CAUSE MASTER LESSOR TO OBSERVE
AND PERFORM THOSE APPLICABLE TERMS, COVENANTS AND CONDITIONS TO BE OBSERVED AND
PERFORMED BY MASTER LESSOR UNDER THE MASTER LEASE WITH RESPECT TO THE SUBLEASED
PREMISES.  SUBLESSEE COVENANTS AND AGREES THAT SUBLESSEE WILL NOT DO ANYTHING
WHICH WOULD CONSTITUTE A DEFAULT UNDER THE MASTER LEASE OR OMIT TO DO ANYTHING
WHICH SUBLESSEE IS OBLIGATED TO DO UNDER THE TERMS OF THIS SUBLEASE AND WHICH
WOULD CONSTITUTE A DEFAULT UNDER THE MASTER LEASE.  SUBLESSEE COVENANTS AND
AGREES TO COMPLY WITH ALL PROVISIONS OF THE MASTER LEASE APPLICABLE TO THE
SUBLEASED PREMISES.  TO THE EXTENT THAT SUBLESSEE HAS PAID SUBLESSOR, SUBLESSOR
COVENANTS AND AGREES TO PAY THE RENT AND ANY ADDITIONAL RENT PAYABLE AS REQUIRED
UNDER THE MASTER LEASE AND, TO THE EXTENT THAT THE SAME IS NOT AN OBLIGATION OF
SUBLESSEE, WILL NOT DO ANYTHING OR OMIT TO DO ANYTHING WHICH SUBLESSOR IS
OBLIGATED TO DO UNDER THE TERMS OF THE MASTER LEASE AND WHICH WOULD CONSTITUTE A
DEFAULT UNDER THE MASTER LEASE.

Sublessor shall not be liable to Sublessee for Master Lessor’s negligence or
misconduct or breach of the Master Lease, whether or not such negligence,
misconduct or breach otherwise causes a default by Sublessor hereunder.  If,
after written request from Sublessee, Sublessor shall unreasonably fail or
refuse to take appropriate action for the enforcement of Sublessor’s rights
against Master Lessor with respect to the Subleased Premises, Sublessee shall
have the right to take such action in its own name and at its own expense, and
for that purpose, and only to such extent, all of the rights of Sublessor under
the Master Lease shall be and hereby are conferred upon and assigned to
Sublessee and Sublessee shall be and is hereby subrogated to such rights to the
extent that the same shall apply to the Subleased Premises, provided and only to
the extent that such action against Master Lessor in Sublessee’s name shallbe
barred by reason of lack of privity of contract.  If Sublessor shall take, or
participate in, or shall be requested to participate or assist in any action in
the enforcement of Sublessee’s rights against Master Lessor, Sublessee agrees to
reimburse Sublessor for all expenses reasonably incurred by Sublessor, including
without limitation, the attorney’s fees of Sublessor.  Sublessee hereby agrees
to indemnify and hold harmless and defend Sublessor from and against any and all
damages, claims, and liabilities to others resulting or allegedly resulting from
any action or proceeding taken or instituted by Sublessee (or by Sublessor at
Sublessee’s request) pursuant to this section whether or not Sublessor joins in
the same.


12.           NO BROKERS.  EACH OF SUBLESSEE AND SUBLESSOR HEREBY REPRESENTS AND
WARRANTS TO THE OTHER THAT IT HAS NOT DEALT WITH ANY BROKER OR AGENT IN
CONNECTION WITH THIS SUBLEASE.  EACH OF SUBLESSEE AND SUBLESSOR AGREES TO
INDEMNIFY AND HOLD HARMLESS THE OTHER AGAINST ANY CLAIM BY ANY BROKER OR AGENT
ARISING OUT OF A BREACH OF THEIR RESPECTIVE REPRESENTATIONS AND WARRANTIES IN
THIS SECTION 12.



13.           NO WAIVER.  THIS SUBLEASE, TOGETHER WITH THOSE PROVISIONS OF THE
MASTER LEASE APPLICABLE HERETO, CONTAINS ALL OF THE COVENANTS, AGREEMENTS,
TERMS, PROVISIONS, CONDITIONS, WARRANTIES AND UNDERSTANDINGS RELATING TO THE
LEASING OF THE SUBLEASED PREMISES AND SUBLESSOR’S OBLIGATIONS IN CONNECTION
THEREWITH, AND NEITHER SUBLESSOR NOR ANY AGENT OR REPRESENTATIVE OF SUBLESSOR
HAS MADE OR IS MAKING, AND SUBLESSEE IN EXECUTING AND DELIVERING THIS SUBLEASE
IS NOT RELYING UPON, ANY WARRANTIES, REPRESENTATIONS, PROMISES OR STATEMENTS
WHATSOEVER, EXCEPT TO THE EXTENT EXPRESSLY SET FORTH IN THIS SUBLEASE.  THE
FAILURE OF SUBLESSEE OR SUBLESSOR TO INSIST IN ANY INSTANCE UPON THE STRICT
KEEPING, OBSERVANCE OR PERFORMANCE OF ANY COVENANT, AGREEMENT, TERM, PROVISION
OR CONDITION OF THIS SUBLEASE OR TO EXERCISE ANY ELECTION HEREIN CONTAINED SHALL
NOT BE CONSTRUED AS A WAIVER OR RELINQUISHMENT FOR THE FUTURE OF SUCH COVENANT,
AGREEMENT, TERM, PROVISION, CONDITION OR ELECTION, BUT THE SAME SHALL CONTINUE
AND REMAIN IN FULL FORCE AND EFFECT.  NO WAIVER OR MODIFICATION OF ANY COVENANT,
AGREEMENT, TERM, PROVISION OR CONDITION OF THIS SUBLEASE SHALL BE DEEMED TO HAVE
BEEN MADE UNLESS EXPRESSED IN WRITING AND SIGNED BY SUBLESSEE AND SUBLESSOR,
PROVIDED THAT SUBLESSOR MAY AMEND THE MASTER LEASE AS LONG AS ANY SUCH AMENDMENT
DOES NOT HAVE A MATERIAL ADVERSE EFFECT ON SUBLESSEE’S RIGHTS AND OBLIGATIONS
HEREUNDER AND PROVIDED THAT SUBLESSOR DELIVERS COPIES OF SUCH AMENDMENTS TO
SUBLESSEE REASONABLY PROMPTLY AFTER EXECUTION THEREOF.  NO SURRENDER OF
POSSESSION OF THE SUBLEASED PREMISES OR OF ANY PART THEREOF OR OF ANY REMAINDER
OF THE TERM OF THIS SUBLEASE SHALL RELEASE SUBLESSEE FROM ANY OF ITS OBLIGATIONS
HEREUNDER UNLESS ACCEPTED BY SUBLESSOR IN WRITING.  THE RECEIPT AND RETENTION BY
SUBLESSOR OF MONTHLY BASE RENT, INCREMENTAL ADDITIONAL RENT OR ADDITIONAL RENT
FROM ANYONE OTHER THAN SUBLESSEE SHALL NOT BE DEEMED A WAIVER OF THE BREACH BY
SUBLESSEE OF ANY COVENANT, AGREEMENT, TERM OR PROVISION OF THIS SUBLEASE, OR AS
THE ACCEPTANCE OF SUCH OTHER PERSON AS A TENANT, OR AS A RELEASE OF SUBLESSEE
FROM THE FURTHER KEEPING, OBSERVANCE OR PERFORMANCE BY SUBLESSEE OF THE
COVENANTS, AGREEMENTS, TERMS, PROVISIONS AND CONDITIONS HEREIN CONTAINED.  THE
RECEIPT AND RETENTION BY SUBLESSOR OF MONTHLY BASE RENT, INCREMENTAL ADDITIONAL
RENT, OR ADDITIONAL RENT WITH KNOWLEDGE OF THE BREACH OF ANY COVENANT,
AGREEMENT, TERM, PROVISION OR CONDITION HEREIN CONTAINED SHALL NOT BE DEEMED A
WAIVER OF SUCH BREACH.


14.           SUCCESSORS AND ASSIGNS.  THE OBLIGATIONS OF THIS SUBLEASE SHALL
BIND AND BENEFIT THE SUCCESSORS AND PERMITTED ASSIGNS OF THE PARTIES WITH THE
SAME EFFECT AS IF MENTIONED IN EACH INSTANCE WHERE A PARTY HERETO IS NAMED OR
REFERRED TO.


15.           NOTICES.  ALL NOTICES TO SUBLESSOR SHALL BE SENT TO ARTHUR D.
LITTLE, INC., 20 ACORN PARK, CAMBRIDGE, MA 02140, ATTN: JOSE BAIROS, WITH A COPY
DELIVERED SIMULTANEOUSLY TO CHOATE, HALL & STEWART, 53 STATE STREET, BOSTON, MA
02109  ATTENTION:  MICHAEL S. SOPHOCLES, P.C.; ALL NOTICES TO SUBLESSEE SHALL BE
SENT TO PRIMIX SOLUTIONS INC., ONE ARSENAL MARKETPLACE, WATERTOWN, MASSACHUSETTS
02472, ATTN: CHIEF FINANCIAL OFFICER, OR TO SUCH OTHER ADDRESS AND ATTENTION AS
EITHER PARTY SHALL NOTIFY THE OTHER IN WRITING IN ACCORDANCE WITH THE PROVISIONS
OF THIS SECTION.



16.           PARKING AND SIGNAGE.  SUBLESSEE SHALL HAVE THE NON-EXCLUSIVE RIGHT
TO USE 104 PARKING SPACES IN THE PARKING AREA SERVING THE SUBLEASED PREMISES AT
NO EXTRA CHARGE.  SIGNAGE FOR SUBLESSEE, AT SUBLESSEE’S SOLE COST AND EXPENSE,
SHALL BE LOCATED IN THE FIRST FLOOR LOBBY DIRECTORY, THE THIRD FLOOR DIRECTORY,
AND ON SUBLESSEE’S ENTRANCE DOORS.  ALL SUCH SIGNAGE SHALL BE BUILDING STANDARD
OR SHALL BE APPROVED IN ADVANCE BY SUBLESSOR AND MASTER LESSOR.  IN THE EVENT
THAT SUBLESSOR CAUSES A SO-CALLED MONUMENT SIGN TO BE CONSTRUCTED FOR USE BY (A)
TWO OR MORE OCCUPANTS BY THE BUILDING OR (B) ONE OCCUPANT RENTING LESS RENTABLE
AREA THAN THE RENTABLE AREA OF THE SUBLEASED PREMISES, SUBLESSOR SHALL MAKE
AVAILABLE TO SUBLESSEE AT SUBLESSEE’S SOLE COST AND EXPENSE, THE RIGHT TO USE AN
AREA ON SUCH MONUMENT SIGN CONTAINING APPROXIMATELY 9.9863% OF THE TOTAL USEABLE
AREA OF SUCH SIGN; PROVIDED, IN ANY EVENT, THAT SUCH USE SHALL BE IN A MANNER
APPROVED IN ADVANCE BY SUBLESSOR AND MASTER LESSOR.


17.           SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENTS. 
SUBLESSOR SHALL USE COMMERCIALLY REASONABLE GOOD FAITH EFFORTS TO OBTAIN FROM
THE MASTER LESSOR AND ANY OF ITS LENDERS SUBORDINATION, NON-DISTURBANCE AND
ATTORNMENT AGREEMENTS FOR THE BENEFIT OF SUBLESSEE.  SUBLESSEE ACKNOWLEDGES THAT
MASTER LESSOR AND SUCH LENDERS ARE UNDER NO OBLIGATION TO PROVIDE SUCH
AGREEMENTS TO SUBLESSEE, AND THAT ANY FAILURE OF SUBLESSOR TO PROCURE SUCH
AGREEMENTS ON BEHALF OF SUBLESSEE SHALL NOT CONSTITUTE A DEFAULT BY SUBLESSOR OF
THIS SUBLEASE.


18.           OPTION TO EXTEND.  PROVIDED THAT, AT THE TIME OF EXERCISE, (I)
THIS SUBLEASE IS STILL IN FULL FORCE AND EFFECT, (II) NO DEFAULT OF SUBLESSEE
SHALL HAVE OCCURRED AND BE CONTINUING BEYOND ANY APPLICABLE NOTICE AND CURE
PERIODS, AND (III) THE NAMED SUBLESSEE SHALL NOT HAVE TRANSFERRED ANY PORTION OF
THE SUBLEASED PREMISES, SUBLESSEE SHALL HAVE THE RIGHT AND OPTION TO EXTEND THE
TERM OF THIS SUBLEASE FOR ONE EXTENDED TERM OF APPROXIMATELY TEN (10) YEARS (THE
“OPTION TERM”).  THE OPTION TERM SHALL COMMENCE UPON THE EXPIRATION OF THE THIRD
EXTENSION AND SHALL END AT 5:00 P.M. ON DECEMBER 30, 2020.  SUBLESSEE SHALL
EXERCISE SUCH OPTION TO EXTEND BY GIVING WRITTEN NOTICE TO SUBLESSOR OF ITS
DESIRE TO DO SO NOT LATER THAN TWELVE (12) MONTHS PRIOR TO THE EXPIRATION DATE
OF THE THIRD EXTENSION. THE GIVING OF SUCH NOTICE OF EXTENSION BY SUBLESSEE
SHALL, AUTOMATICALLY EXTEND THE TERM OF THIS SUBLEASE FOR THE OPTION TERM, AND
NO INSTRUMENT OF RENEWAL OR EXTENSION NEED BE EXECUTED.  IN THE EVENT THAT
SUBLESSEE FAILS TO GIVE SUCH NOTICE TO SUBLESSOR, THIS SUBLEASE SHALL
AUTOMATICALLY TERMINATE AT UPON THE EXPIRATION OF THE THIRD EXTENSION AND
SUBLESSEE SHALL HAVE NO FURTHER OPTION TO EXTEND THE TERM OF THIS SUBLEASE.  THE
OPTION TERM SHALL BE ON THE SAME TERMS AND CONDITIONS OF THIS SUBLEASE EXCEPT
THE BASE RENT FOR THE OPTION TERM SHALL BE THE GREATER OF (A) THE BASE RENT DUE
FOR THE LAST YEAR OF THE THIRD EXTENSION AND (B) THE FAIR MARKET RENTAL VALUE.

For purposes of this Section 18, the term “Fair Market Rental Value” shall mean
the market rental value per year for the Subleased Premises for the Option Term
as of the commencement of the Option Term, as agreed by Sublessor and Sublessee,
on a triple net basis, and otherwise on the terms and conditions set forth in
this Sublease.  If the parties are unable to reach agreement thereon within
thirty (30) days after the giving of such notice of extension, then the Fair
Market Rental Value shall be determined in accordance with the procedures set
forth in the second paragraph of Section B of Exhibit M to the Master Lease.



19.           OPTION TO EXPAND.  PROVIDED (I) SUBLESSEE IS NOT IN DEFAULT OF ANY
OF THE PROVISIONS OF THIS SUBLEASE, (II) THERE HAS OCCURRED AN APPROVED CHANGE
IN CONTROL (AS THAT TERM IS DEFINED IN SECTION 7 OF THIS SUBLEASE), AND (III)
SUBLESSEE IS OCCUPYING THE ENTIRE SUBLEASED PREMISES AT THE TIME OF SUCH
ELECTION, SUBLESSEE MAY, SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN,
SUBLEASE THAT PORTION OF THE THIRD FLOOR OF THE BUILDING CONTAINING
APPROXIMATELY 36,137 NET RENTABLE SQUARE FEET AND BEING MORE PARTICULARLY SHOWN
ON EXHIBIT C ATTACHED HERETO AND INCORPORATED HEREIN BY REFERENCE (THE
"EXPANSION SPACE"), BY DELIVERING TO SUBLESSOR, WRITTEN NOTICE OF SUBLESSEE’S
ELECTION TO INCLUDE THE EXPANSION SPACE IN THE SUBLEASED PREMISES (THE
"EXPANSION NOTICE").

Notwithstanding anything contained herein to the contrary, Sublessor shall have
the right from time to time after the date of this Sublease to enter into
subleases, and to grant rights and options, with respect to all or any portion
of the Expansion Space with such parties and on such terms as Sublessor may
elect, in Sublessor's sole and absolute discretion, from time to time. 
Sublessee's right to sublease the Expansion Space pursuant to the provisions of
this Section 19 are and at all times shall be subject and subordinate to any and
subleases that Sublessor may enter into from and after the date of this Sublease
with respect to all or any portion of the Expansion Space, and to any and all
rights and options that Sublessor may at any time and from time to time grant to
existing or prospective subtenants or other third parties with respect thereto. 
Sublessee further acknowledges and agrees that, to the extent Sublessor is at
any time now or hereafter engaged in discussions with any existing or
prospective subtenants or other third parties with respect to all or any portion
of the Expansion Space, Sublessee's rights and option hereunder to sublease the
Expansion Space shall be subject to and subordinate to any subleases,
agreements, rights and/or options granted or entered into as a result of those
discussions.  Sublessee’s rights under this Section 19 shall terminate if
Sublessee sublets any portion of the Subleased Premises.

 

If Sublessee, having the right to do so, properly delivers the Expansion Notice
and exercises its option under this Section 19, then, subject to the provisions
of this Section 19, Sublessee and Sublessor shall execute an amendment to this
Sublease including the Expansion Space in the Subleased Premises on the same
terms as this Sublease, except as follows:

 


(A)           THE NET RENTABLE SQUARE FEET OF THE SUBLEASED PREMISES SHALL BE
INCREASED BY THE NET RENTABLE SQUARE FEET IN THE EXPANSION SPACE;


(B)           THE PER RENTABLE SQUARE FOOT BASE RENT FOR THE EXPANSION SPACE
SHALL BE EQUAL TO THE GREATER OF (1) THE PRODUCT OF (I) THE RENTABLE SQUARE FEET
IN THE EXPANSION SPACE, MULTIPLIED BY (II) THE PER ANNUM BASE RENT PER RENTABLE
SQUARE FOOT THEN IN EFFECT UNDER THIS SUBLEASE FOR THE ORIGINAL SUBLEASED
PREMISES, AND (2) THE EXPANSION SPACE FAIR MARKET RENTAL VALUE.  FOR PURPOSES OF
THIS SECTION 19, THE EXPANSION SPACE FAIR MARKET RENTAL VALUE SHALL MEAN THE
MARKET RENTAL VALUE PER YEAR FOR THE EXPANSION SPACE AS OF THE DATE OF SUCH
AMENDMENT, AS AGREED BY SUBLESSOR AND SUBLESSEE, ON A TRIPLE NET BASIS, AND
OTHERWISE ON THE TERMS AND CONDITIONS SET FORTH IN THIS SUBLEASE.  IF THE
PARTIES ARE UNABLE TO REACH AGREEMENT THEREON WITHIN THIRTY (30) DAYS AFTER THE
SUBLESSOR'S RECEIPT OF THE EXPANSION NOTICE, THEN THE EXPANSION SPACE FAIR
MARKET RENTAL VALUE SHALL BE DETERMINED IN ACCORDANCE WITH THE PROCEDURES SET
FORTH IN THE SECOND PARAGRAPH OF SECTION B OF EXHIBIT M TO THE MASTER LEASE;


(C)           SIMULTANEOUSLY WITH THE EXECUTION AND DELIVERY OF SUCH AMENDMENT,
ANY UNPAID MONTHLY INSTALLMENTS ON ACCOUNT OF THE THEN-EXISTING SECURITY DEPOSIT
SHALL BE ACCELERATED AND PAID TO SUBLESSOR IN A SINGLE LUMP SUM PAYMENT, AND THE
SECURITY DEPOSIT SHALL ALSO BE INCREASED BY AN AMOUNT EQUAL TO NINE (9) MONTHS
OF BASE RENT ALLOCABLE TO THE EXPANSION SPACE, WHICH AMOUNTS, IN THE AGGREGATE,
TOGETHER WITH ANY AMOUNTS PREVIOUSLY PAID TO SUBLESSOR ON ACCOUNT OF THE
SECURITY DEPOSIT, SHALL THEREAFTER BE DEEMED TO CONSTITUTE AND HELD BY SUBLESSOR
AS THE "SECURITY DEPOSIT" UNDER THIS SUBLEASE;


(D)           THE PROPORTIONATE SHARE OF BASE BUILDING OPERATING EXPENSES
ALLOCABLE TO THE SUBLEASED PREMISES AND THE PROPORTIONATE SHARE OF OPERATING
EXPENSES OF THE COMPLEX AND TAXES ALLOCABLE TO THE SUBLEASED PREMISES SHALL BE
PROPORTIONATELY INCREASED;


(E)           THE EXPANSION SPACE SHALL BE DELIVERED TO SUBLESSEE, AND SUBLESSEE
SHALL ACCEPT THE EXPANSION SPACE IN ITS THEN “AS-IS” CONDITION, WITHOUT WARRANTY
OR REPRESENTATION OF ANY KIND OR NATURE (EXPRESS OR IMPLIED, BY OPERATION OF LAW
OR OTHERWISE), AND SUBLESSOR SHALL HAVE NO OBLIGATION TO PERFORM ANY WORK
THEREIN (INCLUDING, WITHOUT LIMITATION, DEMOLITION OR ANY IMPROVEMENTS EXISTING
THEREIN OR CONSTRUCTION OF ANY TENANT FINISH WORK OR OTHER IMPROVEMENTS THEREIN)
AND SHALL NOT BE OBLIGATED TO REIMBURSE SUBLESSEE OR PROVIDE ANY ALLOWANCE FOR
ANY COSTS RELATED TO THE DEMOLITION OR CONSTRUCTION OF IMPROVEMENTS THEREIN.

 

[Remainder of this page intentionally left blank.  Signatures on next following
page.]


IN WITNESS WHEREOF, the parties have executed this Sublease as of the date first
set forth above.

                                                                                               

 

                                                                                               

 

 

 

Sublessor:



 

ARTHUR D. LITTLE, INC.




 

By:

/s/      Timothy M. White

 

 

Name: Timothy M. White

 

 

Title:

 

 

Sublessee:



 

 

PRIMIX SOLUTIONS INC.

 

 

 

 

By:

/s/ David W. Chapman

 

 

Name: David W. Chapman

 

 

Title: Chief Financial Officer


 

 

EXHIBIT A

 

Master Lease


 

EXHIBIT B

 

Subleased Premises


 

 

EXHIBIT C

 

Expansion Space

 

 